Appellant requests leave to file second motion for rehearing, asserting the court was in error in the original opinion and also in the opinion on rehearing in not reversing the judgment on appellant's contention that the trial court should have instructed the jury that Roberta Belle Young was an accomplice witness.
Apparently appellant proceeds on the theory that it is reversible error in all cases where a party is an accomplice witness for the trial court to omit an instruction on the subject. *Page 517 
We think this court is committed to the contrary view. In addition to the authorities cited upon that point in our original opinion we call attention to Bogan v. State,114 Tex. Crim. 468, 22 S.W.2d 944; Haines v. State, 134 Tex. Crim. 524,116 S.W.2d 399; Wilkerson v. State, 93 Tex.Crim. R.,245 S.W. 430; Fisher v. State, 81 Tex.Crim. R.,197 S.W. 189. Under the facts of the present case we are of opinion that no reversible error could be held to have occurred by omitting an instruction on accomplice testimony as it referred to the witness in question. The present writer rests the disposition of the point under consideration upon the proposition last above stated, hence expressed no opinion as to whether the evidence may have raised an issue as to the status of the witness.
Request for leave to file second motion for rehearing is denied.